DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination. Claims 1, 16, and 20 are independent claims. This Office Action is Non-Final.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted on 5/12/2022 and 5/17/2022 are in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609. These Information Disclosure Statements have been placed in the application file, and the information referred to therein has been considered as to the merits.

Claim Objections
Claims 16 objected to because of the following informalities: 
Claim 16, lines 10 recite “one or more operand vectors registers” in which “vectors” should be singular. For purposes of this Office Action, the Examiner will interpret Claim 16, line 10 as “one or more operand [[vectors]] vector registers”.
Claims 17-19 depend on claim 16 and inherit the deficiencies of claim 16.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that these dependent claims comply with the requirements.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 2 and again line 3 recite “ a vector processor”. Claim 1, lines 6, 10 and various dependent claims recite “the vector processor”.  It is indefinite and unclear whether “the vector processor” refers to first or second instance of “a vector processor”. For purposes of this Office Action, the Examiner will interpret Claim 1, line 3 as “[[a]] the vector processor”. Appropriate correction is required.
Claims 2-14 depend from claim 1 and inherits the deficiencies of claim 1.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Claim 5, line 2 recites “the first lane” and also “the second lane”, both limitations lack antecedent basis.  Appropriate correction is required.
Claim 7, lines 7-8, lines 10-11, lines 12-13 each recite “the loaded first and second input operand vectors”.  It is unclear and indefinite what “the loaded first” and “second input” refers to? For purposes of this Office Action, the Examiner will interpret Claim 7 this limitation as “the loaded first input operand vector and the loaded second input operand [[vectors]] vector”.  Appropriate correction is required.
Claim 7, lines 13-14 recites “the first lane” and also “the second lane”, both limitations lack antecedent basis.  Appropriate correction is required.
Claims 8-14 depend from claim 7 and inherits the deficiencies of claim 7.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Claim 8, line 2 recites “the result of the first operation” that lacks antecedent basis.  Appropriate correction is required.
Claim 8, line 3 recites “the first and second lanes”, it is indefinite and unclear what these limitations refer to? For purposes of this Office Action, the Examiner will interpret Claim 8, line 3 as “the first lane and the second [[lanes]] lane”.  Appropriate correction is required.
Claims 9-14 depend from claim 8 and inherits the deficiencies of claim 8.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Claim 9, lines 2-3 recite “the loaded first and second input operand vectors”.  It is unclear and indefinite what “the loaded first” and “second input” refers to? For purposes of this Office Action, the Examiner will interpret Claim 9 this limitation as “the loaded first input operand vector and the loaded second input operand [[vectors]] vector”.  Appropriate correction is required.
Claim 9, line 5 recites “the result of the first operations” that lacks antecedent basis.  Appropriate correction is required.
Claim 9, line 8 recites “the length of the first vector index register” that lacks antecedent basis. For purposes of this Office Action, the Examiner will interpret Claim 9 this limitation as “[[the]] a length of the first vector index register”. Appropriate correction is required.
Claims 10-14 depend from claim 9 and inherits the deficiencies of claim 9.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Claim 11, lines 4-5, lines 7-8, and lines 9-10 each recite “the loaded first and second input operand vectors”.  It is unclear and indefinite what “the loaded first” and “second input” refers to? For purposes of this Office Action, the Examiner will interpret Claim 11 this limitation as “the loaded first input operand vector and the loaded second input operand [[vectors]] vector”.  Appropriate correction is required.
Claim 11, line 11 recites “in second vector index register” that is unclear if refers to new second vector index register or the second vector index register of line 6?  For purposes of this Office Action, the Examiner will interpret as “in the second vector index register”.  Appropriate correction is required.
Claims 12-14 depend from claim 11 and inherits the deficiencies of claim 11.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Claim 12, line 2  recites “respective elements”, it is unclear if this is new “respective elements” or refers to “respective elements” of claim 11, lines 4 or 7?  For purposes of this Office Action, the Examiner will interpret as “the respective elements”.  Appropriate correction is required.
Claim 12, line 3  recites “to loaded positions”, it is unclear if this refers to “loaded positions” of claim 11?  For purposes of this Office Action, the Examiner will interpret as “the loaded positions”.  Appropriate correction is required.
Claim 12, line 8 recites “the length of the second vector index register” that lacks antecedent basis. For purposes of this Office Action, the Examiner will interpret Claim 12 this limitation as “[[the]] a length of the second vector index register”. Appropriate correction is required.
Claims 13-14 depend from claim 12 and inherits the deficiencies of claim 12.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Claim 18, lines 1-2 recites “the first lane” and also “the second lane”, both limitations lack antecedent basis.  Appropriate correction is required.
Claim 20, lines 11-12 recites “on elements of the first operand vector register”, it is unclear if this refers to the elements recited in lines 6-7 or new elements? For purposes of this Office Action, the Examiner will interpret Claim 20 this limitation as “on the elements of the first operand vector register”. Appropriate correction is required.
Claim 20, lines 16-17 recites “an element stored in the operand scalar register”, it is unclear and indefinite if this is a new element or refers to the element of lines 2-3? For purposes of this Office Action, the Examiner will interpret Claim 20 this limitation as “[[an]] the element stored in the operand scalar register”. Appropriate correction is required.
Claim 20, lines 17-18 recites “and elements of the first operand vector register”, it is unclear if this refers to the elements recited in lines 6-7 or new elements? For purposes of this Office Action, the Examiner will interpret Claim 20 this limitation as “and the elements of the first operand vector register”. Appropriate correction is required.

Double Patenting
Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 17-19 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 14-16 of prior U.S. Patent No. 11,327,862. This is a statutory double patenting rejection.

Instant Application 
	U.S. Patent No. 11,327,862
17. The system of claim 16, further comprising: 
a first vector index register for each true result of true results of the conditional test operation; and 
a second vector index register for each false result of false results of the conditional test operation, and wherein the vector processor is configured to: 
load one or more operand vectors from the one or more operand vector registers; 
perform the conditional test operation on each element at a first lane index position of at least one of the loaded one or more operand vectors according to the first lane count stored in the first lane counter; and 
perform the conditional test operation on each element at a second lane index position of at least one of the loaded one or more operand vectors according to the second lane count stored in the second lane counter, the conditional test operations providing a vector of test results; 
store, in a first lane index position in the first vector index register, a position of the true result in the vector of test results according to the first lane count; 
store, in a first lane index position in the second vector index register, a position of the false result in the vector of test results according to the first lane count; 
store, in a second lane index position in the first vector index register, a position of the true result in the vector of test results according to the second lane count; and 
store, in a second lane index position in the second vector index register, a position of the false result in the vector of test results according to the second lane count. 

14.	A system, comprising: 
… 
a first vector index register for each true result of true results of the conditional test operation; and 
a second vector index register for each false result of false results of the conditional test operation, and wherein the vector processor is configured to: 
load one or more operand vectors from the one or more operand vector registers;   
perform the conditional test operation on each element at a first lane index position of at least one of the loaded one or more operand vectors according to the first lane count stored in the first lane counter; and 
perform the conditional test operation on each element at a second lane index position of at least one of the loaded one or more operand vectors according to the second lane count stored in the second lane counter, the conditional test operations providing a vector of test results; 
store, in a first lane index position in the first vector index register, a position of the true result in the vector of test results according to the first lane count; 
store, in a first lane index position in the second vector index register, a position of the false result in the vector of test results according to the first lane count; 
store, in a second lane index position in the first vector index register, a position of the true result in the vector of test results according to the second lane count; and 
store, in a second lane index position in the second vector index register, a position of the false result in the vector of test results according to the second lane count.  


18. The system of claim 16, wherein even positions in each operand vector are in the first lane and odd positions in each operand vector are in the second lane. 


15. The system of claim 14, wherein even positions in each operand vector are in the first lane and odd positions in each operand vector are in the second lane.  


19. The system of claim 16, wherein each operand vector register is a dual-access operand vector register. 


16. The system of claim 14, wherein each operand vector register is a dual-access operand vector register.  



Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-14, and 20 of U.S. Patent No. 11,327,862 (reference application). Although the Instant Application claims 1-15 and Patent No. 11,327,862 claims 1-2 and 4-13 at issue are not identical, they are not patentably distinct from each other because, as shown in the table below, one is merely an apparatus that carries out the previously patented method which is an obvious variation in claim scope. Furthermore, although the Instant Application claims 16 and 20 and Patent No. 11,327,862 claims 14 and 20 at issue are not identical, they are not patentably distinct from each other because, as shown in the table below, Instant Application claims 16 and 20 are anticipated by Patent No. 11,327,862 claims 14 and 20.  
Instant Application 
17/738,986
	U.S. Patent No. 11,327,862

1. An apparatus comprising: 

a vector processor; and 
a vector load-store unit of a vector processor, wherein the vector load-store unit is configured to load one or more operand vectors, each vector of the one or more operand vectors being stored in a respective operand vector register; 






wherein the vector processor is configured to perform a conditional test operation on each element at a first lane index position of at least one of the loaded one or more operand vectors according to a first lane count stored in a first lane counter register; and 



wherein the vector processor is further configured to perform the conditional test operation on each element at a second lane index position of at least one of the loaded one or more operand vectors according to a second lane count stored in a second lane counter register. 



1. 	A method, comprising: 

loading, by a vector load-store unit of a vector processor, one or more operand vectors, each vector of the one or more operand vectors being stored in a respective operand vector register; 








performing, by the vector processor, a conditional test operation on each element at a first lane index position of at least one of the loaded one or more operand vectors according to a first lane count stored in a first lane counter register, …



performing, by the vector processor, the conditional test operation on each element at a second lane index position of at least one of the loaded one or more operand vectors according to a second lane count stored in a second lane counter register; 
… .  


2. The apparatus of claim 1, wherein the conditional test operations are configured to provide a vector of test results. 



1. 	A method, comprising: 
… the conditional test operations providing a vector of test results; 
…
3. The apparatus of claim 2, wherein the vector processor is further configured to:

store, in a first lane index position in a first vector index register for each true result of true results of the conditional test operation, a position of the true result in the vector of test results according to the first lane count; and 
store, in a first lane index position in a second vector index register for each false result of false results of the conditional test operation, a position of the false result in the vector of test results according to the first lane count. 

1. 	A method, comprising: 
…


storing, in a first lane index position in a first vector index register for each true result of true results of the conditional test operation, a position of the true result in the vector of test results according to the first lane count; 
storing, in a first lane index position in a second vector index register for each false result of false results of the conditional test operation, a position of the false result in the vector of test results according to the first lane count; 
….  

4. The apparatus of claim 3, wherein the vector processor is further configured to: 


store, in a second lane index position in the first vector index register, a position of the true result in the vector of test results according to the second lane count; and 

store, in a second lane index position in the second vector index register, a position of the false result in the vector of test results according to the second lane count. 


1. 	A method, comprising: 
… 



storing, in a second lane index position in the first vector index register, a position of the true result in the vector of test results according to the second lane count; and 

storing, in a second lane index position in the second vector index register, a position of the false result in the vector of test results according to the second lane count.  

5. The apparatus of claim 4, wherein even positions in each operand vector are in the first lane and odd positions in each operand vector are in the second lane. 

2. The method of claim 1, wherein even positions in each operand vector are in the first lane and odd positions in each operand vector are in the second lane.  

6. The apparatus of claim 3, wherein the vector processor is further configured to: 
perform a first vector operation on first elements in the one or more operand vectors, the first elements identified by positions stored in the first vector index register; and 

perform a second vector operation on second elements in the one or more operand vectors, the second elements identified by positions stored in the second vector index register.
4. The method of claim 1, further comprising: 

performing a first vector operation on first elements in the one or more operand vectors, the first elements identified by positions stored in the first vector index register; and 

performing a second vector operation on second elements in the one or more operand vectors, the second elements identified by positions stored in the second vector index register.  

7. The apparatus of claim 3, wherein the vector processor is further configured to: 
load, by the vector load-store unit, a first input operand vector stored in a first input operand vector register; 

load, by the vector load-store unit, a second input operand vector stored in a second input operand vector register; 


load from the first vector index register, by the vector load-store unit, a stored position of respective elements of the loaded first and second input operand vectors according to the first lane count; 

load from the first vector index register, by the vector load-store unit, a stored position of respective elements of the loaded first and second input operand vectors according to the second lane count; and 


run a first operation over the respective elements of the loaded first and second input operand vectors according to the loaded positions from the first lane and the second lane in the first vector index register. 

5. The method of claim 1, further comprising: 

loading, by the vector load-store unit, a first input operand vector stored in a first input operand vector register; 

loading, by the vector load-store unit, a second input operand vector stored in a second input operand vector register; 

loading from the first vector index register, by the vector load-store unit, a stored position of respective elements of the loaded first and second input operand vectors according to the first lane count; 

loading from the first vector index register, by the vector load-store unit, a stored position of respective elements of the loaded first and second input operand vectors according to the second lane count; and 


running a first operation over the respective elements of the loaded first and second input operand vectors according to the loaded positions from the first lane and the second lane in the first vector index register.  

8. The apparatus of claim 7, wherein the vector processor is further configured to store the result of the first operation into an output operand vector register at positions that correspond to the loaded positions from the first and second lanes in the first vector index register. 

7. The method of claim 5, further comprising storing the result of the first operation into an output operand vector register at positions that correspond to the loaded positions from the first and second lanes in the first vector index register.  

9. The apparatus of claim 8, wherein the vector processor is further configured to: 
continue to execute the first operation over respective elements of the loaded first and second input operand vectors according to loaded positions from the first lane and the second lane in the first vector index register and to store the results of the first operation into the output operand vector register at the corresponding positions that match the loaded positions from the first vector index register, until the first lane count or the second lane count exceeds or equals the length of the first vector index register; and 

reset the first lane count and the second lane count when the first lane count or the second lane count exceeds or equals the length of the first vector index register. 

8. The method of claim 7, further comprising: 

continuing to execute the first operation over respective elements of the loaded first and second input operand vectors according to loaded positions from the first lane and the second lane in the first vector index register and to store the results of the first operation into the output operand vector register at the corresponding positions that match the loaded positions from the first vector index register, until the first lane count or the second lane count exceeds or equals the length of the first vector index register; and 

resetting the first lane count and the second lane count when the first lane count or the second lane count exceeds or equals the length of the first vector index register.  

10. The apparatus of claim 9, wherein the first lane count and the second lane count are each incremented by two per loaded position from the first vector index register. 

9. The method of claim 8, wherein the first lane count and the second lane count are each incremented by two per loaded position from the first vector index register.  

11. The apparatus of claim 9, wherein the vector processor is further configured to: 
subsequent to resetting the first lane count and the second lane count: 

load from the second vector index register, by the vector load-store unit, a stored position of respective elements of the loaded first and second input operand vectors according to the first lane count; and 

load from the second vector index register, by the vector load-store unit, a stored position of respective elements of the loaded first and second input operand vectors according to the second lane count; and 

run a second operation over the respective elements of the loaded first and second input operand vectors according to the loaded positions from the first lane and the second lane in second vector index register. 



10. The method of claim 8, further comprising: 
subsequent to resetting the first lane count and the second lane count: 

loading from the second vector index register, by the vector load-store unit, a stored position of respective elements of the loaded first and second input operand vectors according to the first lane count; and 

loading from the second vector index register, by the vector load-store unit, a stored position of respective elements of the loaded first and second input operand vectors according to the second lane count; and 

running a second operation over the respective elements of the loaded first and second input operand vectors according to the loaded positions from the first lane and the second lane in second vector index register.  

12. The apparatus of claim 11, wherein the vector processor is further configured to: 

continue to execute the second operation over respective elements of the loaded first and second input operand vectors according to loaded positions from the first lane and the second lane in the second vector index register and to store the results of the first operation into the output operand vector register at the corresponding positions that match the loaded positions from the second vector index register, until the first lane count or the second lane count exceeds or equals the length of the second vector index register. 


11. The method of claim 10, further comprising:   


continuing to execute the second operation over respective elements of the loaded first and second input operand vectors according to loaded positions from the first lane and the second lane in the second vector index register and to store the results of the first operation into the output operand vector register at the corresponding positions that match the loaded positions from the second vector index register, until the first lane count or the second lane count exceeds or equals the length of the second vector index register.  

13. The apparatus of claim 12, wherein the first lane count and the second lane count are each incremented by two per loaded position from the second vector index register. 

12. The method of claim 11, wherein the first lane count and the second lane count are each incremented by two per loaded position from the second vector index register.  

14. The apparatus of claim 12, wherein the first operation comprises addition and the second operation comprises subtraction. 

13. The method of claim 11, wherein the first operation comprises addition and the second operation comprises subtraction.  

15. The apparatus of claim 1, wherein each respective operand vector register is a dual-access operand vector register. 

6. The method of claim 5, wherein the first input operand vector register is a dual- access operand vector register, and wherein the second input operand vector register is a dual-access operand vector register.  


16. A system, comprising: 
a vector processor, configured to perform a conditional test operation on elements of a first loaded operand vector and a second loaded operand vector using two lanes within each of the first and second loaded operand vectors; 
a first lane counter of the vector processor, configured to store a first lane count;
a second lane counter of the vector processor, configured to store a second lane count, and performance of the conditional test operation by the vector processor being according to the first lane count and the second lane count; and 
one or more operand vectors registers of the vector processor, each operand vector register configured to store an operand vector. 





14.	A system, comprising: 
a vector processor, configured to perform a conditional test operation on elements of a first loaded operand vector and a second loaded operand vector using two lanes within each of the first and second loaded operand vectors; 
a first lane counter of the vector processor, configured to store a first lane count; 
a second lane counter of the vector processor, configured to store a second lane count, and performance of the conditional test operation by the vector processor being according to the first lane count and the second lane count; 
one or more operand vectors registers of the vector processor, each operand vector register configured to store an operand vector; 
… .



20. A vector processor, comprising: 
an operand scalar register configured to store an element to be used as input for an operation of an arithmetic logic unit; 
a first operand vector register and a second operand vector register of a plurality of operand vector registers, 
each operand vector register configured to store elements of an operand vector to be used as input for an operation of the arithmetic logic unit, 
each operand vector register being a multiple-access operand vector register, 
the vector processor configured to either: 
perform a conditional test operation on elements of the first operand vector register and the second operand vector register according to a plurality of lane counts for multiple-lane processing stored in a plurality of respective lane count registers, or 
perform the conditional test operation on an element stored in the operand scalar register and elements of the first operand vector register according to the plurality of lane counts, and 
the conditional test operations providing a vector of test results. 

20. 	A vector processor, comprising: 
an operand scalar register configured to store an element to be used as input for an operation of an arithmetic logic unit; 
a first operand vector register and a second operand vector register of a plurality of operand vector registers, 
each operand vector register configured to store elements of an operand vector to be used as input for an operation of an ALU, 
each operand vector register being a multiple-access operand vector register, 
the vector processor configured to either: 
perform a conditional test operation on elements of the first operand vector register and the second operand vector register according to a plurality of lane counts for multiple-lane processing stored in a plurality of respective lane count registers, or 
perform the conditional test operation on an element stored in the operand scalar register and elements of the first operand vector register according to the plurality of lane counts, and 
the conditional test operations providing a vector of test results; 
… .


With regards to claims 16 and 20 of the Instant Application, claims 14 and 20 of U.S. Patent No. 11,327,862 is in essence a “species” of the generic invention of Instant Application claims 16 and 20.  It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the claim objections and rejections under 35 U.S.C. 112(b) set forth in this Office action and after the Double Patenting rejections are overcome.

Conclusion
The prior art made of record in Form PTO-892 and not relied upon is considered pertinent to Applicants’ disclosure.  
Ould-Ahmed-Vall (U.S. Patent Publ. No. 2017/0177359 A1) teaches a processor includes an execution unit to execute lane-based strided scatter instructions. The execution unit includes logic to extract a first data element from each of multiple lanes within a source vector register and to extract a second data element from each lane. The execution unit includes logic to place, in a destination vector, the first data element extracted from the second lane next to the first data element extracted from the first lane, and the second data element extracted from the second lane next to the second data element extracted from the first lane. The execution unit includes logic to store each collection of data elements placed next to each other in the destination vector in contiguous locations beginning at an address computed from a base address and a respective element of an index register specified in the instruction. Each collection of data elements represents a data structure.

Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-Fri 9:30-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/INDRANIL CHOWDHURY/           Examiner, Art Unit 2114                                                                                                                                                                                             

/MATTHEW M KIM/           Supervisory Patent Examiner, Art Unit 2114